Citation Nr: 1802815	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, posttraumatic stress disorder (PTSD), and a sleep disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2002 to May 2002; from March 2003 to January 2004; and from April 2005 to April 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a September 2017 videoconference hearing.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for one disorder, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  Given that the Veteran has applied for service connection for multiple psychiatric disorders, the Board has combined and recharacterized the different claims into one acquired psychiatric claim accordingly as noted on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is eligible to receive service connection for a disability that was present at any point during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently).  In the instant case, the Veteran was afforded a VA psychiatric examination most recently in October 2017.  The examiner noted that the Veteran gave a convincing account of anxiety and panic consistent with treatment records yet did not meet the DSM 5 criteria for PTSD because his symptoms caused virtually no impairment in occupational or social functioning and he could complete activities of daily living.  The examiner opined that the Veteran did not meet the full criteria for a mental disorder at that time.  The Veteran has received ongoing counseling from a VA psychologist and at times was on medication.  The psychologist, J.J., noted an assessment of generalized anxiety disorder.  In a November 2016 VA medical center (VAMC) session the Veteran stated that he had disturbances in mood and sleep due to the anniversary of his stressors.  The Veteran also submitted a lay statement in March 2017 that he experienced symptoms of nightmares, anxiety, panic attacks, fear of leaving town, relationship issues, and irritability.  The Board finds that after any attempts to verify the Veteran's claimed stressor, the Veteran should be afforded a new VA psychological examination to determine whether he has had an acquired psychiatric disorder at any point during the appeal period. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the JSRRC or any other appropriate agency verify the alleged stressful event where he witnessed a helicopter being shot down and several people dying in 2005.  If it is necessary to obtain additional information from the Veteran regarding the claimed stressor, such should be accomplished. 

2.  Obtain any updated VAMC treatment records.  All records/responses received must be associated with the electronic claims file.  

3.  After completing the above, schedule a VA examination to provide an opinion concerning the etiology and etiology of the Veteran's claimed acquired psychiatric disorder, to include generalized anxiety disorder, posttraumatic stress disorder (PTSD) and a sleep disorder. The electronic claims file must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

a.  Please opine whether the Veteran has had PTSD at point during the appeal period which is at least as likely as not (a 50 percent or greater probability) related to a corroborated stressor or the fear of hostile military or terrorist activity.

Attention is directed to the Veteran's claimed stressors of witnessing a helicopter being shot down.

b.  Identify any other diagnosed acquired psychiatric disorders at any point during the appeal period and state whether it is at least as likely as not (a 50 percent or greater probability) that the acquired psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

The examiner's attention is directed to:

(i)  VAMC assessments of generalized anxiety disorder;

(ii)  The Veteran's VAMC treatment records noting that the Veteran reported mood and anxiety changes due to the anniversary of his stressors; and 

(iii)  The Veteran's lay statements, including in March 2017, that he experiences symptoms of nightmares, anxiety, panic attacks, fear of leaving town, relationship issues, and irritability.

The findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

